Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
University Behavioral Health of ) Date: January 6, 2009
El Paso, LLC, (CCN: 45-4109), )
)
Petitioner, ) Docket No. C-08-627
) Decision No. CR1880
-V.- )
)
Centers for Medicare & Medicaid )
Services. )
)
DECISION

I enter summary judgement in favor of the Centers for Medicare & Medicaid Services
(CMS) and against University Behavioral Health of El Paso, LLC. (Petitioner). I find that
Petitioner’s effective date of participation in the Medicare program is March 5, 2008.

I. Background

Petitioner is a hospital located in El Paso, Texas. By letter dated March 26, 2008, CMS
advised Petitioner that it was certified to participate in the Medicare program as a
psychiatric hospital effective March 5, 2008. By letter dated April 8, 2008 Petitioner
contended that the effective date of certification should be February 21, 2008, and asked
that CMS reconsider its decision. By letter dated May 23, 2008 CMS advised Petitioner
that it could not change the Medicare participation date, and that the effective date would
remain the same. By letter dated July 21, 2008, Petitioner requested a hearing
challenging CMS’s decision to certify it on March 5, 2008.

The case was assigned to me for hearing and decision. By my direction the parties were
sent an Acknowledgment and Initial Docketing Order dated July 25, 2008. The Order set
forth certain procedures and a schedule for the initial development of the case. In
2

response to the Order, Petitioner filed a “Report of Readiness” dated August 25, 2008,
and CMS filed a motion for summary judgement on August 28, 2008.

By Order dated September 26, 2008, I issued a Notice and Order to Show Cause to
Petitioner because Petitioner’s “Report of Readiness” had failed to comply with specific
requirements for an adequate Report of Readiness set out in paragraph 4(c) of my Order
of July 25, 2008, and was not responsive to CMS’s motion for summary judgment.'

By letter dated October 2, 2008, Petitioner filed a response to my Notice and Order to
Show Cause. By letter dated October 14, 2008, Petitioner submitted a response to CMS’s
motion for summary judgement.

advised Petitioner by direction letter dated October 16, 2008, that I accepted Petitioner’s
October 2, 2008 filing as having shown good cause, and its October 14, 2008 submission
as properly filed. Additionally, I advised the parties that no further briefings on the merits
of the CMS motion for summary judgement or other pleadings related to that motion
would be received pending my ruling and decision on it.

CMS submitted five proposed exhibits (CMS Exs. 1-5) along with its motion for
summary judgement. Petitioner submitted several unmarked documents along with its
July 21, 2008 request for hearing. These documents are: 1) a letter dated May 23, 2008
from CMS denying Petitioner’s request for reconsideration; 2) Petitioner’s April 8, 2008
request for reconsideration letter; 3) a March 26, 2008 certification letter from CMS; 4) a
ealth insurance benefit agreement (CMS form 1551) between the Department of Health
and Human Services and Petitioner; 5) an electronic mail dated March 31, 2008 from
Patrick Walden to David Wright; 6) CMS form 1539; and 7) a survey of Petitioner’s
facility dated February 21, 2008. For the purposes of the record, I have designated these
exhibits as Petitioner’s Exhibits (P. Exs.) 1-7 respectively. I receive into evidence CMS
Exs. 1-5, and P. Exs. 1-7.

If. Applicable Law

n order to be approved for participation in the Medicare program, a provider must meet
the applicable statutory definition and be in compliance with conditions or requirements
for participation. 42 C.F.R. § 488.3. 42 C.F.R. Part 488 sets forth the survey and
certification process by which CMS and its authorized agents determine whether a
provider is complying with the applicable conditions for participation.

' Petitioner is represented by the facility’s senior vice-president of financial
operations, a non-lawyer.
Medicare participation requirements for psychiatric hospitals are found in 42 C.F.R. Part
482. These regulatory requirements establish that psychiatric hospitals must meet all
conditions of participation applicable generally to hospitals, as well as special certain
conditions. See 42 C.F.R. §§ 482.61, 482.62. Conditions of participation are broken
down into standards. A provider, or prospective provider, that is found to be deficient
with respect to one or more standards in the conditions of participation, may participate in
Medicare only if the facility submits an acceptable plan of correction for achieving
compliance within a reasonable period of time as required by 42 C.F.R. § 488.28(a).

A Medicare provider agreement is effective on the date the survey is completed, if on that
date the provider meets all federal requirements. 42 C.F.R. § 489.13(b). If on the date
the survey is completed the provider fails to meet any of the requirements specified

in 42 C.F.R. Chapter IV the effective date of certification is the earlier of the following:

the date on which the provider meets all requirements; or

the date on which a provider is found to meet all conditions of participation or
coverage, but has lower level deficiencies, and CMS or the State survey agency
receives an acceptable plan of correction for the lower level deficiencies.

As an applicant for certification and as a participant in the Medicare program, Petitioner
has the burden of establishing that it satisfies participation requirements. 42 C.F.R.

§ 489.10(a). Petitioner also has the ultimate burden of rebutting, by a preponderance of
the evidence, any prima facie case of noncompliance established by CMS. Hillman
Rehabilitation Center, DAB No. 1611 (1997), aff'd, Hillman Rehabilitation Center v. U.S.
Dep't of Health and Human Services, No. 98-3789 (GEB), at 21-38 (D.N.J., May 13,
1999).

CMS meets its burden to establish a prima facie case merely by establishing that
Petitioner has not supplied it with sufficient affirmative evidence that it is complying with
participation requirements. As an applicant for certification, Petitioner must show
affirmatively that it is complying with such requirements.
II. Discussion

A. Issues

The issues in this case are:

1. Whether summary judgment is appropriate; and if so
2. Whether the effective date of Petitioner’s participation is March
5, 2008, or an earlier date.

B. Findings and Analysis

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Summary judgment is appropriate in this case because there are no
disputed issues of material fact.

An administrative law judge (ALJ) may decide a case on summary judgment, without an
evidentiary hearing, if the case presents no genuine issue of material fact. Crestview
Parke Care Center v. Thompson, 373 F.3d 743, 750 (6th Cir. 2004); Livingston Care
Center v. Dep't. of Health and Human Services, No. 03-3489, 2004 WL 1922168, at 3
(6th Cir. Aug. 24, 2004). By interpretive rule, this forum has established a summary
judgment procedure “akin to the summary judgment standard contained in Federal Rule
of Civil Procedure 56.” Crestview Parke Care Center, 373 F.3d 743, 750. Under that
tule, the moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of
proof at trial.” Livingston Care Center, No. 03-3489, 2004 WL 1922168, at 4, citing
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The nonmoving party must then act
affirmatively by tendering evidence of specific facts showing that a dispute exists.
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986). See
also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918 (2004).

A mere scintilla of supporting evidence is not sufficient. “If the evidence is merely
colorable or is not significantly probative summary judgment may be granted.”

Livingston Care Center, No. 03-3489, 2004 WL 1922168, at 4, quoting Anderson v.
Liberty Lobby, 477 U.S. 242, at 249-250 (1986). In deciding a summary judgment
motion an ALJ may not make credibility determinations or weigh conflicting evidence but
must instead view the entire record in the light most favorable to the non-moving party,
all reasonable inferences drawn from the evidence in that party’s favor. Innsbruck
HealthCare Center, DAB No. 1948 (2004); Madison Health Care, Inc., DAB No. 1927
(2004).
5

This case is appropriate for summary judgment. CMS has filed a motion for summary
judgment, and Petitioner has not disputed any material issues of fact in this case. Thus,
the only issues before me are legal, and can be decided based on written submissions,
without the need for an in-person hearing. The central legal issue in this case is whether
CMS correctly certified Petitioner to participate in Medicare on March 5, 2008. In
evaluating the parties submissions, | find that even if I construe the entire record in the
light most favorable to Petitioner, I find that CMS correctly certified Petitioner to
participate in Medicare on March 5, 2008.

2. The effective date of Petitioner’s participation in Medicare is March
5, 2008.

The facts of the case are undisputed. On February 21, 2008, the Texas Department of
State Health Services (TDSHS) conducted a certification survey of Petitioner to
determine whether it was in compliance with Medicare participation requirements for
psychiatric hospitals. CMS Ex. 1. TDSHS determined that Petitioner had several lower
level deficiencies. Jd. Petitioner submitted its plan of correction for the identified
deficiencies. /d. In the interim, TDSHS determined that Petitioner’s plan of correction
was acceptable, and on March 5, 2008 CMS certified Petitioner to participate in the
Medicare program. CMS Ex. 4. Between the time of the survey (February 21, 2008), and
the time of CMS’s certification (March 5, 2008), Petitioner began treating Medicare
patients believing it would be reimbursed for services rendered based on statements of
one of the TDSHS surveyors who conducted the survey. P. Ex. 1; P. Ex. 5. Thus,
Petitioner asserts that in good faith, it reasonably relied on the representations of the state
surveyor, and should be reimbursed for Medicare services provided beginning February
21, 2008, instead of March 5, 2008. Petitioner’s July 21, 2008 letter.

Petitioner is simply not entitled, as a matter of this forum’s well-settled law, to the relief it
seeks. The regulations at 42 C.F.R. § 498.13(c)(2(ii) specify when a Medicare agreement
may be effective:

If on the date the survey is completed the provider or supplier fails to meet
any of the requirements specified in paragraph (b) of this section, the
following apply: (2) For an agreement with, or an approval of, any other
provider or supplier, (except those specified in paragraph (a)(2) of this
section), the effective date is the earlier of the following: (ii) The date on
which a provider or supplier is found to meet all conditions of participation
or coverage, but has lower level deficiencies, and CMS or the State survey
agency receives an acceptable plan of correction for the lower level
deficiencies, or an approval waiver request, or both. (The date of receipt is
6

the effective date regardless of when CMS approves the plan of correction
or the waiver request, or both.)

42 CER. § 498.13(c)(2(ii).

Thus, in this instance the earliest Petitioner could have been certified by CMS to
participate as a psychiatric hospital was February 21, 2008, the date of the survey.
However, Petitioner was found not to have complied with all participation requirements
as of that date. The TDSHS surveyors who completed the February survey found that
Petitioner failed to comply with several lower level standard level participation
requirements. Petitioner submitted an acceptable plan of correction on March 5, 2008.
CMS certified Petitioner to participate as a psychiatric hospital effective March 5, 2008.
Under the regulations, this was the earliest date Petitioner was eligible to participate as a
psychiatric hospital. See Puget Sound Behavioral Health, DAB No. 1944 (2004).
Additionally, there is nothing in the regulations or the Act which obligates or enables
CMS to certify a facility to participate in Medicare based on the communication of
erroneous information given to that facility by an employee of a state survey agency.
Danville HealthCare Surgery Center, DAB CR892 (2002).

Petitioner also asserts that according to the State Operations Manual (SOM), lower level
deficiencies do not require a plan of correction, and therefore, its effective certification
date should be February 21, 2008. Petitioner is incorrect. The SOM does not have the
force and effect of law, and therefore is not controlling. Cal Turner Extended Care
Pavilion, DAB No. 2030 (2006); Aase Haugen Homes, Inc., DAB No. 2013, at 15 (2006);
Prime Care Home Health Agency, Inc., DAB CR1678, at 7 (2007).

For the limited purposes of this discussion, I accept arguendo Petitioner’s assertion that it
was told — by a state surveyor — at the completion of the February survey that it met the
conditions for participation for a psychiatric hospital. But in accepting the assertion
arguendo, | must observe that the assertion is irrelevant because any such representations
cannot bind CMS or estop CMS from following clear statutory and regulatory provisions.
Physicians Medical Center of Santa Fé, DAB CR1790, at 7-8 (2008); Oklahoma Heart
Hospital, DAB CR1719, at 10-11 (2008); Prime Care Home Health Agency, Inc., DAB
CR1678, at 7; Danville HealthCare Surgery Center, DAB CR892. However, Petitioner
was also told, by its receipt of the statement of deficiencies, that it had several standard
level deficiencies. It is entirely consistent with the regulatory scheme that Petitioner met
conditions of participation yet at the same time manifested some lower level deficiencies.
The regulations require that, in light of the presence of these lower level deficiencies,
Petitioner could not be certified by CMS to participate as a psychiatric hospital until it
either corrected them or until it submitted an acceptable plan of correction, which it did
on March 5, 2008.
IV. Conclusion

Accordingly, I grant CMS’s motion for summary judgment. I affirm CMS’s
determination that the effective date of Petitioner’s Medicare provider agreement is
March 5, 2008.

/s/
Richard J. Smith
Administrative Law Judge
